Citation Nr: 0122127	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  95-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a continuous temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 based on the need for 
convalescence following left ring finger surgery on May 13, 
1993 until July 6, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS ON HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The veteran served on active duty from October 1962 until 
September 1964.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Pittsburgh, Pennsylvania Regional Office (RO) which 
denied a continuous temporary total evaluation based on 
convalescence under 38 C.F.R. § 4.30 for left ring finger 
disability from May 1993 until July 1995.

It is noted that the RO has assigned multiple periods of 
temporary total ratings during this period.  There were 
temporary total ratings assigned from May 13, 1993 through 
June 30, 1993; from September 13, 1993 through December 31, 
1993; from February 25, 1994 through March 31, 1994; from 
July 15, 1994 through August 31, 1994, and, from March 8, 
1995 through May 31, 1995.  These particular periods are not 
contested, rather, it is contended that the temporary total 
rating should be continued through the entire period.

A review of the record reflects that in correspondence to the 
RO dated in December 1996, the veteran requested an increased 
rating for left ring finger disability, to include loss of 
use of the left hand.  Claims for service connection for 
psychiatric disability due to service-connected left ringer 
amputation, as well as a total rating based on 
unemployability due to service-connected disability were 
received.  However, these matters have not been properly 
developed for appellate review and they are referred to the 
RO for additional consideration. 


REMAND

The veteran asserts that he was continuously totally disabled 
from the day of his service-connected finger surgery on May 
13, 1993 until July 6, 1995.  He contends that following the 
initial operation, his left ring finger symptoms continued to 
worsen, necessitating successive surgeries, ultimately 
resulting in amputation of that digit in March 1995.  It is 
maintained that as a millwright, he required the use of both 
hands and was unable to do so throughout the period between 
May 13, 1993 and July 6, 1995 due to left ring finger 
disability.  He asserts he lost two years of income and his 
job on account of the service-connected disability.  In the 
substantive appeal dated in August 1995, the veteran stated 
that when he was finally released from VA care on July 6, 
1995, his doctor at University Park VA in Pittsburgh 
[Pennsylvania] told him that he was not able to work at any 
time during the cited timeframe on account of left ring 
finger disability.  The veteran reiterated this contention in 
December 1996.  In this regard, the Board is of the opinion 
that the veteran's treating physician at University Park VA 
should provide a comprehensive report detailing the veteran's 
course of symptoms and treatment, to include an opinion as to 
whether or not the appellant was incapable of working between 
March 13, 1993 and July 6, 1995.

Review of the voluminous record reveals that veteran 
underwent surgeries on the left ring finger in May 1993, 
September 1993, November 1993, February 1994 and July 1994.  
He subsequently underwent left fourth digit ray amputation in 
March 1995.  The Board observes that in a report of contact 
dated in December 1996, it was noted that the veteran had met 
with the director at the VA Medical Center in Erie 
[Pennsylvania] who suggested that a review of all the medical 
records be performed in support of the appellant's claim.  It 
was noted the review of records was coordinated by the Chief 
at "M.A.S." and that the writer had recently received a 
copy of it.  However, it does not appear that results of that 
review are of record, nor does it appear to have been 
considered by the RO.  This information also needs to be 
requested and secured if it was accomplished. 

In addition, while this case has been undergoing development, 
there has been a significant change in the law.  In November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Moreover, regulations implementing the new law are now final 
and are for initial application while the case is undergoing 
development.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

The new law and regulations contain revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000).  The RO has not yet 
considered the veteran's claim in the context of the new law 
and regulations, nor has the veteran had an opportunity to 
prosecute his claim in that context.  On remand, the RO 
should undertake any action deemed necessary to ensure that 
the requirements of the new law and regulations have been 
satisfied.  Consequently, in order to ensure the veteran due 
process of law, and to avoid the possibility of prejudice, 
the Board will remand the matter to the RO.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, and the new regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)), are fully satisfied.  
Development should include contacting 
the veteran and requesting the name of 
his treating physician at University 
Park VA, and subsequently requesting 
that the physician provide a 
comprehensive report detailing the 
veteran's course of symptoms and 
treatment, to include an opinion, with 
supporting rationale, as to whether or 
not the appellant was incapable of 
working between March 13, 1993 and July 
6, 1995 solely due to left ring finger 
disability.  The director at the Erie VA 
should also be contacted and requested 
to provide the details surrounding the 
reported review of the veteran's medical 
record by the Chief of M.A.S., and any 
report generated in this regard should 
be associated with the claims folder.  
In the alternative, the appellant or his 
representative are free to obtain the 
records and submit them to the RO.

2.  The RO should thereafter take 
additional adjudicatory action on the 
veteran's claim.  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued and he and his 
representative should have opportunity 
to respond thereto.  Thereafter, the 
case should be returned to the Board, if 
in order.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




